Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

          Information Disclosure Statement 
The prior art application listing submitted by Applicant(s) in the information Disclosure Statement(s) on 3/5/21, 1/21/21 are acknowledged (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Ota” et al. US 5379360 A, and further in view of “Bailey” et al., US 20020197037 A1..
Regarding claims 1, Ota teaches a multifiber array (see figs. 1-29) comprising:

an elongated optical element having a first end operable to optically couple with said at least one optical fiber waveguide and a second end operable to optically couple with said optical device (see at least fig. 12-20, with the middle substrate having groves for receiving an “elongated optical element such as an optical fiber cable 60 that couples to one another optical fiber cable as a “device” at the left and that of another as optical fiber waveguide), and comprising:
a common single coupler housing structure; and at least one longitudinal waveguide embedded in said common single housing structure (i.e., item covering housing 64), wherein said common single coupler housing structure has an outer cross sectional shape having a first side and a second side (see at least fig. fig. 5, 10, 15 in which in fig. 5, item covering 64 houses having first and second side, also the housing of the optical  fiber waveguide 60 housing 50 or 64 surrounding the optical fibers 62, its end would have the same configuration as the first side that is similar to the optical fiber waveguide 60 in fig. 5); and an alignment carrier (i.e., 30);  said alignment carrier (i.e., 30) is attached to the plurality of optical couplers (i.e., 62) (Shown in figs. 5, 10-11), 
(2) said second end of the optical couplers 62 extends beyond said leading edge of said alignment carrier 30 (shown in at least fig. 10), and 

	However, Ota, is silent of the above longitudinal waveguide having a capacity for at least one optical mode.  Though this limitation is arguably inherent as signal(s) beams propagating an optical waveguide possess one or more mode, nonetheless, for clarity reason, Bailey teaches such limitation (pa. 0005, 0044). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made from teachings of Ota and Beiley teachings to produce the above housing waveguide for efficient optical mode coupling between an optical device to another optical fiber waveguide.  

With regard to claims 2-19, the combination of Ota and Bailey (with substantially same arguments/motivation as claim 1) further teach:

With regard to claim 2, although, not shown, Ota further teaches wherein said second side of said housing structure comprises one or more flat portions (shown in at least fig. 4) configured to couple with said one or more flat portions (16) of said alignment carrier,  see at least fig. 6, in which as shown in fig. 3, 4 and 9, to place the optical fiber waveguide 60 with its housing 54 ends to be abutted against the wall the 
2. (Original) The multifiber array of claim 1, wherein said second side of said housing structure comprises one or more flat portions configured to couple with said one or more flat portions of said alignment carrier (see at least fig. 10/15 and fig. 4).
3.    (Original) The multifiber array of claim 1, wherein said first side of said housing structure comprises one or more curved portions (see at least fig. 10/15 and fig. 4).
With regard to claim 4, Ote further teaches wherein said one or more flat portions of said alignment carrier comprises a v-groove and said second side of said housing structure comprises one or more curved portions (see at least fig. 12-20; noting also/additionally that Baily teaches these limitations as shown in figs. 13-16, and that the first/second side of the housing structure comprises one or more curved portions as well as one or more flat portions shown in at least figs. 13-16 having the same motivation as claim 1, if necessary).
5.  The multifiber array of claim 1, wherein said alignment carrier comprise at least two flat portions oriented in different directions configured to be coupled with at least two flat portions of one of said second sides of one of said housing structures.
6.    (Original) The multifiber array of claim 1, wherein said alignment carrier extends beyond said second side of one of said housing structures in the transverse direction on at least one side (see at least fig. 6, and analogous arguments and motivation as in claims 2 and 1).

8. (Original) The multifiber array of claim 1, wherein said alignment carrier comprises a carrier plate (shown in at least fig. 1-4 and 15).
 9. (Original) The multifiber array of claim 1, wherein said first side of said common single coupler housing structure is configured to be positioned in a v-groove of said optical device or a carrier of said optical device such that said first side contacts with walls of the v- groove (see at least fig. 4).  
10. (Original) The multifiber array of claim 9, wherein said alignment carrier is configured to be disposed over a top surface of the v-groove (see at least fig. 4).    
11. (Original) The multifiber array of claim 10, wherein said alignment carrier is configured not to sit on the top surface of the v-groove (see at least fig. 4).   
12. (Original) The multifiber array of claim 9, wherein a position of said v-groove is registered relative to a position of said at least one waveguide of said optical device (see at least fig. 4).    
		With regard to clams 13-14, Ota further teaches wherein the position of said v-groove is registered relative to the position of said at least one waveguide of said optical device such that said at least one waveguide of said optical device is aligned with said at least one longitudinal waveguide of one of said optical coupler (shown in at least fig. 23; also see figs. 6-20).  Though Ota, does not explicitly state that the above optical coupling has efficiency between 50% and 100%, and/or between 80% and 100%, 
 15. (Original) The multifiber array of claim 1, wherein the optical coupler is configured to optically couple one end of at least one multicore optical fiber waveguide to at least one waveguide of an optical device (shown in at least fig. 23; also see figs. 6-20).
With regard to claim 16, Ota teaches wherein said second side of said housing structure is disposed at a distance from the least one longitudinal waveguide of one of said optical couplers such that insertion loss is low from the first end to the second end (shown in at least fig. 23; also see figs. 6-20) and Baily also teaches such optical coupling between two optical device and a waveguide with minimal optical losses and narrowing the gap between the optical device and the waveguide can maximize optical efficiency (pa.0052 and 0072) see analogous motivation as claims 1, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.  
17. (Original) The multifiber array of claim 1, wherein said second side of said housing structure is disposed at a distance from the least one longitudinal waveguide of 
18. (Original) The multifiber array of claim 1, wherein said at least one longitudinal waveguide of one of said optical couplers comprises cores of a multicore fiber and the common single coupler housing structure comprises cladding (see at least figs 1-2 and 15-18).   
With regard to claim 19, Ota is silent, wherein said multicore fiber is flexible . Baily teaches wherein said at least one longitudinal waveguide comprises cores 80, 62, 83, 65 of a multicore fiber (Le., see fig. 16) and the common single coupler housing structure comprises cladding (clearly shown in at least fig. 18); wherein said multicore fiber is flexible (see at least parag. 0007 in which though extremely being conventional in flexibility, but also Baily states that the fiber is conventionally and inherent can bend thus being flexible and can be in a length ranging from inches to feet tor meters). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Ota’s optical multicore fiber waveguide material similar to that Baily in order to provides an efficient alignment and optical coupling of the optical fiber with waveguides of the optical device (see field of invention).
21. (New) The multifiber array of claim 1, wherein said alignment carrier is a flat plate 30 (clearly shown in at least fig. 5).



Response to Arguments and Amendment

	

Applicant respectfully disagrees with these rejections. However, to expedite allowance. Applicant has amended independent Claim 1 to recite inter ilia, that "said second end of the optical couplers extends beyond said leading edge of said alignment carrier".  In contrast, as shown in the figure reproduced above, Applicant submits that the second end (operable to optically couple with said optical device) in Ota does not extend beyond the leading edge of the asserted alignment carrier.  
The examiner responds that the scope of the claim is too broad and that the true features that are relevant to figures 12a-12c are not cited in the claimed invention.  In spite of some features of the claim i.e., leading and back edges though not cited in the specification, still reads to the flat surface with edges of the carrier plate 30 for example and that the alignment features are too broad as cited above features read on the claimed invention. 
an alignment carrier (i.e., 30);  said alignment carrier (i.e., 30) is attached to the plurality of optical couplers (i.e., 62) (Shown in figs. 5, 10-11), 
(2) said second end of the optical couplers 62 extends beyond said leading edge of said alignment carrier 30 (shown in at least fig. 10), and 
          (3) said first side of said housing structure of individual ones of the plurality of optical couplers 62 is operable to mechanically couple with alignment features of said optical device (clearly shown in at least fig. 10-11, features such as walls of the housing 50 or the step feature for aligning and holding the optical couplers as shown in figs. 4, 5,  10-11 and 22-23). 

The applicant may call the examiner to get advice on a more narrow limitation(s) that may overcome the cited reference(s). 
 

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883